Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
TERMINAL DISCLAIMER
The terminal disclaimer filed on 07/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10831832 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Wayne L. Ellenbogen (Reg. No. 43,602) on July 19, 2022.
The application has been amended as follows:

Claim 1. (Currently Amended) A digital content distribution system for disseminating discrete epochs of digital content based at least on creation of a zip span polygon region, the system
comprising:
	a zip span polygon engine including a processing device that performs the following operations:
		receiving geographically-based code information associated with a bounded geographical region of interest;
		receiving a zip spanning distance related to the bounded geographical region of interest;
		determining longitude information values and latitude information values
associated with coordinate boundary values of a portion of the geographically-based
code information based on the zip spanning distance;
		determining at least one neighboring geographical region contiguous with the
bounded geographical region of interest using the longitude and latitude information values; and
		creating the zip span polygon region that includes at least a portion of an initial zip span region associated with the bounded geographical region of interest using boundary point information of the at least one neighboring geographical regionand disseminating the discrete epochs of the digital content in the digital content distribution system.


Claim 18. (Currently Amended) A method of disseminating discrete epochs of digital content in a digital content distribution platform based at least on creation of a zip span polygon region, the method comprising:
	a zip span polygon engine including a processing device that performs the following operations:
		receiving geographically-based code information associated with a bounded
geographical region of interest;
		receiving a zip spanning distance related to the bounded geographical region of interest;
		determining longitude information values and latitude information values
associated with coordinate boundary values of a portion of the geographically-based code information based on the zip spanning distance;
		determining at least one neighboring geographical region contiguous with the
bounded geographical region of interest using the longitude and latitude information values; and
		creating a zip span polygon region that includes at least a portion of an initial zip span region associated with the bounded geographical region of interest using boundary point information of the at least one neighboring geographical regionand disseminating the discrete epochs of the digital content in the digital content distribution platform.


Claim 35. (Currently Amended) A computer-readable device storing instructions that, when executed by a processing device, performs operations comprising:
	receiving geographically-based code information associated with a bounded geographical region of interest;
	receiving a zip spanning distance related to the bounded geographical region of interest;
	determining longitude information values and latitude information values associated with coordinate boundary values of a portion of the geographically-based code information based on the zip spanning distance;
	determining at least one neighboring geographical region contiguous with the bounded
geographical region of interest using the longitude and latitude information values; and
	creating a zip span polygon region that includes at least a portion of an initial zip span
region associated with the bounded geographical region of interest using boundary point information of the at least one neighboring geographical regionand disseminating discrete epochs of digital content in a digital content distribution platform.


Claim 36. (Currently Amended) A method for using a digital content distribution platform that disseminates discrete epochs of digital content based at least on creation of a zip span polygon region, the method comprising:
	a zip span polygon engine including a computing device that performs the following operations:
		receiving geographically-based code information associated with a bounded geographical region of interest;
		receiving a zip spanning distance related to the bounded geographical region of interest;
		determining longitude information values and latitude information values associated with coordinate boundary values of a portion of the geographically-based code information based on the zip spanning distance;
		determining at least one neighboring geographical region contiguous with the
bounded geographical region of interest using the longitude and latitude information values; and
	creating a zip span polygon region that includes at least a portion of an initial zip span region associated with the bounded geographical region of interestand disseminating the discrete epochs of the digital content in the digital content distribution platform.


RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

	Gone Fishing Consulting LTD (WO 2012/174650) teaches “Another aspect of the present invention is to provide a method to calculate the spatial scope statistics for a series of geographically referenced attribute variables, by calculating average statistical values for discrete geographic neighborhoods, as well as calculating average values for entire regions that define the geographic scope for a geotargeted online advertising campaign…” and “…Another aspect of the present invention is to provide a method for creating geometrically optimized spatial aggregates of selected neighborhoods (known as GeoShapes) via the use of: neighborhood circumference calculation algorithms, the elimination of spatially isolated neighborhoods with fewer than a minimum number of adjacent neighborhoods, the application of polygon line-generalization algorithms, the application of circular buffer approximation algorithms, the removal of internal void spaces that exist within aggregated shapes, and the splitting of larger shape aggregates into smaller shapes as guided by ad platform data import limits. Another aspect of the present invention is to provide a method for creating a list of geographically referenced polygons (i.e. GeoShapes) that have been ranked according to index values that have been calculated for each polygon.” (See: Section 2. Summary of the Invention).

Liu et al. (US 10,135,932) teaches “a digital content delivery within a multi-dimensional space are disclosed. Such a method includes, for example, obtaining location information (where the location information represents a location in an n-dimensional space, and the location information is associated with a user, at least in part, by a device associated with the user), identifying a geometric shape of a plurality of geometric shapes (where the geometric shape is identified, at least in part, using at least a portion of the location information), determining whether the location is within a polytope corresponding to the geometric shape, and, in response to a determination that the location within the polytope, delivering digital content using the device. Each of the plurality of geometric shapes is, at least in part, within the n-dimensional space” (Col. 1, lines 43-59); and “This database is relational, and contains, for example, an identifier for the place (PlaceID), the name, and the coordinates for the region's polygon (e.g., in terms of latitude and longitude), as well as whether the city has zip codes or not. If the city has zip codes, then "Zip Code Flag" is set (e.g., to a value of 1), and otherwise, is cleared (e.g., to a value of 0). The polygon coordinates are the coordinates (e.g., in terms of geospatial coordinates such as latitude and longitude) that define the polygon that, in turn, defines the spatial (e.g., geographic) boundaries of the given geospatial area, volume, etc., for purposes of the methods and systems described herein. It is from these polygon coordinates that a determination can be made as to whether a social media event has occurred within the given boundaries. Further, such boundaries are also available for use in generating geometric shapes (e.g., areas, volumes, or other simplified n-dimensional spaces), which can be used to efficiently reduce the number of candidate social media events that need to be evaluated as to their occurrence within the given polygon (polyhedron, or other appropriate n-dimensional space), thus simplifying such determinations” (Col. 23, lines 10-33).

Glover et al. (US 2016/0188602) teaches “the location data 412 may define a geographic area having a circular geometry, a polygon geometry (e.g., a rectangular geometry, a square geometry, a triangular geometry, or a hexagonal geometry), or other shape. The location data 412 may include different information based on the shape of the geographic area. For example, the location data 412 may include geographic coordinates (e.g., latitude and longitude) that indicate the geographic area. The location data 412 may include one or more addresses (e.g., a postal address) that indicate the geographic area.” ([0104]); and “An entity location may include a zip code, or a postal code of an area where the entity is located. For example, the location data for a local theater application may include the zip code of the theater. The location data determiner 212 may include neighboring zip codes, for example, to increase a relevance area of the location theater application. The location data determiner 212 may include a delivery range in the location data of a delivery application. For example, the location data for a local pizzeria app may include zip codes where the pizzeria delivers” ([0045]).

McDevitt et al. (US 2015/0120455) teaches “distribution of content to electronic device users. One method may include, receiving, from an advertiser or content provider, a request to transmit electronic content to a plurality of electronic devices of a desired subset of individuals. The electronic content may relate to a target location that may be affiliated with the advertiser or content provider. The method also may include steps of retrieving population density data for the target location and surrounding area, and correlating the subset of individuals with the population density, and identifying a geographical zone extending between the target location and a perimeter. The geographical zone may have a size based on the population density correlated with the subset of individuals. The method also may include a step of receiving an indication that one of the plurality of electronic devices of one of the subset of individuals has entered the geographical zone, and transmitting electronic content to the electronic device of the one of the subset of individuals, where the electronic content may relate to the target location. The travel perimeter location may be at the at least one threshold travel parameter. In addition, the method may include generating a zone extending from the perimeter location to the target location.” ([0008]); and “geo-fence 215 around discrete geographic areas 220, having known populations, such as zip codes. FIG. 2B is an illustration of an electronic map 250 including a geo-fence 255 around smaller discrete geographic areas 260 having known populations, such as "zip plus 4" areas. The geo-fences may have any suitable size, shape, or geometry. The discrete geographic areas 220 and 260 may be saved in a database, … Although zip codes and zip plus 4 areas are used as examples with reference to the discrete geographic areas 220 and 260 shown in FIGS. 2A and 2B, the discrete geographic areas 220 and 260 having known populations may be any size (e.g. larger or smaller)… According to certain embodiments, the discrete geographical areas 220, 260 may be used to generate a special inventory of zip codes and municipality or county regions or polygons. Each zip code, zip plus 4, or other municipality or region may have a centroid defining a center point of the area. The regions and centroids may be constantly updated as populations move and change. The presence of centroids in any given area may provide insights into the population density of any given area. For example, geo-fences 215 and 255 may be generated so as to include any predetermined number of zip centroids, zip plus 4 centroids, or any other municipality/region centroids.” ([0027]).

Milhai Badoiu (US 8,898,173) teaches “By using a continuous scoring function that spans across the polygon boundary, scores can be computed for all candidate search results regardless of whether they are within or outside of the polygon or any included zip code areas. All candidate search results can be compared and ranked against one another based on the scores, reducing the chance of over- and under-inclusion of search results.” (Col. 9, lines 36-42).


REASONS FOR ALLOWANCE
Per the instant office action, claims 1-36 are considered as allowable subject matter. 

The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising “a zip span polygon engine including a processing device that performs the following operations: receiving geographically-based code information associated with a bounded geographical region of interest; receiving a zip spanning distance related to the bounded geographical region of interest; determining longitude information values and latitude information values associated with coordinate boundary values of a portion of the geographically-based code information based on the zip spanning distance; determining at least one neighboring geographical region contiguous with the bounded geographical region of interest using the longitude and latitude information values; and creating the zip span polygon region that includes at least a portion of an initial zip span region associated with the bounded geographical region of interest using boundary point information of the at least one neighboring geographical region and disseminating the discrete epochs of the digital content in the digital content distribution system”

	The reasons for allowance of claim 18 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “a zip span polygon engine including a processing device that performs the following operations: receiving geographically-based code information associated with a bounded geographical region of interest; receiving a zip spanning distance related to the bounded geographical region of interest; determining longitude information values and latitude information values associated with coordinate boundary values of a portion of the geographically-based code information based on the zip spanning distance; determining at least one neighboring geographical region contiguous with the bounded geographical region of interest using the longitude and latitude information values; and creating a zip span polygon region that includes at least a portion of an initial zip span region associated with the bounded geographical region of interest using boundary point information of the at least one neighboring geographical region and disseminating the discrete epochs of the digital content in the digital content distribution platform.

	The reasons for allowance of claim 35 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer-readable device comprising “receiving geographically-based code information associated with a bounded geographical region of interest; receiving a zip spanning distance related to the bounded geographical region of interest; determining longitude information values and latitude information values associated with coordinate boundary values of a portion of the geographically-based code information based on the zip spanning distance; determining at least one neighboring geographical region contiguous with the bounded geographical region of interest using the longitude and latitude information values; and creating a zip span polygon region that includes at least a portion of an initial zip span region associated with the bounded geographical region of interest using boundary point information of the at least one neighboring geographical region and disseminating discrete epochs of digital content in a digital content distribution platform.”

	The reasons for allowance of claim 36 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “a zip span polygon engine including a computing device that performs the following operations: receiving geographically-based code information associated with a bounded geographical region of interest; receiving a zip spanning distance related to the bounded geographical region of interest; determining longitude information values and latitude information values associated with coordinate boundary values of a portion of the geographically-based code information based on the zip spanning distance; determining at least one neighboring geographical region contiguous with the bounded geographical region of interest using the longitude and latitude information values; and creating a zip span polygon region that includes at least a portion of an initial zip span region associated with the bounded geographical region of interest and disseminating the discrete epochs of the digital content in the digital content distribution platform.”

Dependent claims 2-17 and 19-34 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        July 19, 2022